Exhibit 10.4

 

CONSENT TO LOAN AND SECURITY AGREEMENT

 

This CONSENT TO LOAN AND SECURITY AGREEMENT (this “Consent”), dated as of
April 30, 2013, by and among RADIUS HEALTH, INC., a Delaware corporation
(“Borrower”), GENERAL ELECTRIC CAPITAL CORPORATION, in its capacities as agent
(“Agent”) and a Lender (as defined below), and OXFORD FINANCE FUNDING I, LLC and
OXFORD FINANCE FUNDING TRUST 2012-1, each in its capacity as a Lender (as
defined below).

 

W I T N E S S E T H:

 

WHEREAS, the Borrower, the lenders signatory thereto from time to time (each a
“Lender” and, collectively, the “Lenders”) and Agent are parties to that certain
Loan and Security Agreement, dated as of May 23, 2011, as amended by that
certain First Amendment to Loan and Security Agreement, dated as of February 27,
2012, as further amended by that certain Second Amendment to Loan and Security
Agreement, dated as of March 16, 2012, as further amended by that certain Third
Amendment to Loan and Security Agreement, dated as of May 29, 2012 and as
further modified by that certain Consent to Loan and Security Agreement, dated
as of April 23, 2013 (as so amended, and as may be further amended,
supplemented, replaced and otherwise modified from time to time, the “Loan
Agreement”; capitalized terms used herein have the meanings given to them in the
Loan Agreement except as otherwise expressly defined herein), pursuant to which
Lenders and Agent have agreed to provide to Borrower certain loans in accordance
with the terms and conditions thereof;

 

WHEREAS, pursuant to Sections 6.3 of the Loan Agreement, the Borrower is
required to deliver to the Agent and Lenders an annual operating plan for the
fiscal year ended December 31, 2013 not later than one hundred twenty (120) days
after the end of the fiscal year ended December 31, 2012;

 

WHEREAS, the Borrower has requested that the Agent and the Lenders consent to
extend the delivery of the annual operating plan for the fiscal year ended
December 31, 2013 to June 30, 2013;

 

NOW, THEREFORE, in consideration of the premises, the covenants and agreements
contained herein, and other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, Borrower, Lenders and Agent hereby
agree as follows:

 

1.             CONSENT.  In accordance with Section 10.8 of the Loan Agreement,
and subject to the conditions set forth in Section 2 below, the Agent and
Lenders hereby (i) consent to extend the delivery of the annual operating plan
for the fiscal year ended December 31, 2013 to June 30, 2013 and (ii) waive any
Default or Event of Default that would otherwise arise, but for this Consent,
under Section 8.1(b) of the Loan Agreement by reason of the failure of the

 

--------------------------------------------------------------------------------


 

Borrower to deliver the annual operating plan for the fiscal year ended
December 31, 2013 within one hundred twenty (120) days of the end of the fiscal
year ended December 31, 2012.

 

2.             CONDITIONS TO EFFECTIVENESS.  This Consent shall become effective
as of the date (the “Effective Date”) that each of the conditions specified
below have been satisfied as determined in Agent’s reasonable discretion (it
being understood that Agent’s determination regarding satisfaction of the
condition in clause (a) below is based solely upon Borrower’s representation and
warranty in Section 7 below and is not an affirmation or acknowledgment by Agent
that no Default or Event of Default exists):

 

(a)           No Default or Event of Default shall have occurred and be
continuing; and

 

(b)           Agent shall have received one or more counterparts of this
Consent, duly executed, completed and delivered by Agent, each Lender and
Borrower.

 

3.             REAFFIRMATION OF DEBT DOCUMENTS.  By executing and delivering
this Consent, the Borrower hereby expressly (i) reaffirms, ratifies and confirms
its Obligations under the Loan Agreement, the Notes and the other Debt
Documents, (ii) agrees that this Consent shall be a “Debt Document” under the
Loan Agreement and (iii) agrees that the Loan Agreement, the Notes and each
other Debt Document shall remain in full force and effect following any action
contemplated in connection herewith.

 

4.             REAFFIRMATION OF GRANT OF SECURITY INTEREST IN COLLATERAL. 
Borrower hereby expressly reaffirms, ratifies and confirms its obligations under
the Loan Agreement, including its mortgage, grant, pledge and hypothecation to
the Agent for the benefit of the Agent and each Lender, of the lien on and
security interest in, and all of its right, title and interest in, all of the
Collateral.

 

5.             NO OTHER CONSENT OR WAIVERS.  The consent herein is applicable
only to the matters set forth in Section 1 above, and does not constitute a
future consent nor a consent to anything other than the matters expressly set
forth herein.  Nothing in this Consent is intended, or shall be construed, to
constitute a novation or an accord and satisfaction of any Loan Party’s
Obligations under or in connection with the Loan Agreement and any other Debt
Document or to modify, affect or impair the perfection or continuity of Agent’s
security interest in, (on behalf of itself and Lenders) security titles to or
other liens on any Collateral for the Obligations.

 

6.             REPRESENTATIONS AND WARRANTIES; LIENS; NO DEFAULT, NO CONFLICT. 
Borrower hereby represents, warrants and covenants with and to the Agent and
Lenders as follows: (i) all of the representations and warranties set forth in
the Debt Documents continue to be true and correct in all material respects as
of the date hereof, except to the extent such representations and warranties by
their terms expressly relate only to a prior date (in which case such
representations and warranties shall be true and correct as of such prior date);
(ii) there are no Defaults or Events of Default that have not been waived or
cured; (iii) Agent has and shall continue to have valid, enforceable and
perfected first-priority liens, subject only to Permitted Liens, on and security
interests in the Collateral and all other collateral heretofore granted by
Borrower to Agent, for the benefit of the Agent and each Lender, pursuant

 

2

--------------------------------------------------------------------------------


 

to the Debt Documents or otherwise granted to or held by Agent, for the benefit
of the Agent and each Lender; (iv) the agreements and obligations of Borrower
contained in the Debt Documents and in this Consent constitute the legal, valid
and binding obligations of Borrower, enforceable against Borrower in accordance
with their respective terms, except as the enforceability thereof may be limited
by bankruptcy, insolvency or other similar laws of general application affecting
the enforcement of creditors’ rights or by the application of general principles
of equity; and (v) the execution, delivery and performance of this Consent by
Borrower will not violate any law, rule, regulation or order or contractual
obligation or organizational document of such Loan Party and will not result in,
or require, the creation or imposition of any lien, claim or encumbrance of any
kind on any of its properties or revenues.

 

7.             ADVICE OF COUNSEL.  Each of the parties represents to each other
party hereto that it has discussed this Consent with its counsel.

 

8.             SEVERABILITY OF PROVISIONS.  In case any provision of or
obligation under this Consent shall be invalid, illegal or unenforceable in any
applicable jurisdiction, the validity, legality and enforceability of the
remaining provisions or obligations, or of such provision or obligation in any
other jurisdiction, shall not in any way be affected or impaired thereby.

 

9.             RELEASE.

 

(a)                                 In consideration of the agreements of
Lenders contained herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Borrower, on behalf of
itself and its successors, assigns, and other legal representatives, hereby
fully, absolutely, unconditionally and irrevocably releases, remises and forever
discharges Lenders, and their successors and assigns, and their present and
former shareholders, affiliates, subsidiaries, divisions, predecessors,
directors, officers, attorneys, employees, agents and other representatives
(Lenders and all such other persons being hereinafter referred to collectively
as the “Releasees” and individually as a “Releasee”), of and from all demands,
actions, causes of action, suits, covenants, contracts, controversies,
agreements, promises, sums of money, accounts, bills, reckonings, damages and
any and all other claims, counterclaims, defenses, rights of set-off, demands
and liabilities whatsoever (individually, a “Claim” and collectively, “Claims”)
of every name and nature, known or unknown, suspected or unsuspected, both at
law and in equity, which Borrower, or any of its successors, assigns, or other
legal representatives may now or hereafter own, hold, have or claim to have
against the Releasees or any of them for, upon, or by reason of any
circumstance, action, cause or thing whatsoever which arises at any time on or
prior to the day and date of this Consent, including, without limitation, for or
on account of, or in relation to, or in any way in connection with any of the
Loan Agreement, or any of the other Debt Documents or transactions thereunder or
related thereto.

 

(b)           Borrower understands, acknowledges and agrees that the release set
forth above may be pleaded as a full and complete defense and may be used as a
basis for an injunction against any action, suit or other proceeding which may
be instituted, prosecuted or attempted in breach of the provisions of such
release.

 

3

--------------------------------------------------------------------------------


 

(c)           Borrower agrees that no fact, event, circumstance, evidence or
transaction which could now be asserted or which may hereafter be discovered
shall affect in any manner the final, absolute and unconditional nature of the
release set forth above.

 

10.          FURTHER ASSURANCES.  Borrower hereby agrees that at any time and
from time to time, at the expense of Borrower, it will promptly execute and
deliver all further instruments and documents, and take all further action, that
may be necessary or that Agent or Lenders may reasonably request, in connection
with this Consent, or to enable them to exercise and enforce their rights and
remedies under this Consent, the Loan Agreement and the other Debt Documents.

 

11.          COSTS AND EXPENSES. Borrower shall be responsible for the payment
of all fees, costs and expenses incurred by Agent and Lenders in connection with
the preparation and negotiation of this Consent, including, without limitation,
any and all fees and expenses of Agent’s in-house and outside counsel.  All
fees, costs and expenses shall be due and payable upon demand of Agent, and if
not paid promptly upon such demand, all such fees, costs and expenses shall
become part of the Obligations.

 

12.          GOVERNING LAW.  THIS CONSENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS MADE AND PERFORMED IN SUCH STATE WITHOUT REGARD TO THE PRINCIPLES
THEREOF REGARDING CONFLICTS OF LAWS.

 

13.          SUCCESSORS/ASSIGNS.  This Consent shall bind, and the rights
hereunder shall inure to, the respective successors and assigns of the parties
hereto, subject to the provisions of the Debt Documents.

 

14.          HEADINGS.  Section headings in this Consent are included for
convenience of reference only and shall not constitute a part of this Consent
for any other purpose.

 

15.          ENTIRE AGREEMENT.  The Loan Agreement and the other Debt Documents,
including this Consent, embody the entire agreement between the parties hereto
relating to the subject matter thereof and supersede all prior agreements,
representations and understandings, if any, relating to the subject matter
thereof.

 

16.          COUNTERPARTS.  This Consent may be executed in multiple
counterparts, each of which shall be deemed to be an original and all of which
when taken together shall constitute one and the same instrument.  Delivery of
an executed signature page of this Consent by facsimile transmission or
electronic transmission shall be as effective as delivery of a manually executed
counterpart hereof.

 

[Signature Pages to Follow]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Consent to Loan and
Security Agreement to be duly executed and delivered as of the day and year
specified at the beginning hereof.

 

 

 

BORROWER:

 

 

 

RADIUS HEALTH, INC.

 

 

 

By:

/s/ B. Nicholas Harvey

 

Name: B. Nicholas Harvey

 

Title: Chief Financial Officer

 

[Signatures Continue on Following Page]

 

S-1

--------------------------------------------------------------------------------


 

 

AGENT AND LENDER:

 

 

 

 

GENERAL ELECTRIC CAPITAL CORPORATION

 

 

 

 

 

 

 

By:

/s/ Jacqueline K. Blechinger

 

Name: Jacqueline K. Blechinger

 

Title: Duly Authorized Signatory

 

[Signatures Continue on Following Page]

 

S-2

--------------------------------------------------------------------------------


 

 

LENDER:

 

 

 

 

OXFORD FINANCE FUNDING I, LLC

 

 

 

 

By:

Oxford Finance LLC, as servicer

 

 

 

 

 

 

 

By:

/s/ Mark Davis

 

 

Name:

Mark Davis

 

 

Title:

Vice President — Finance, Secretary and Treasurer

 

 

 

 

OXFORD FINANCE FUNDING TRUST 2012-1

 

 

 

 

By:

Oxford Finance LLC, as servicer

 

 

 

 

 

 

 

By:

/s/ Mark Davis

 

 

Name:

Mark Davis

 

 

Title:

Vice President — Finance, Secretary and Treasurer

 

[End of Signature Pages]

 

S-3

--------------------------------------------------------------------------------